The claimant, William L. Petty, Jr., was employed as a guard, or keeper, at the penitentiary at Joliet; that while in charge of a detail of seventeen convicts unloading gravel from a railroad car in the yard of the penitentiary, a convict by the name of Moore attacked the claimant with a knife, which he had concealed in his hand, and in the attack the claimant was cut from the hack of his neck around to the cheek hone on the left side of the face, leaving an ugly scar six or eight inches long. And it appears from the evidence that the scar is made in such a manner that no one can shave, him without nicking him on the healed wound. . It is the opinion of this Court that the doctrine of respondeat, superior is not applicable to the State, and that the State in conducting the State penitentiary exercises a governmental function and is not liable for injuries to those in attendance in said institution or to those in its employ. Therefore, the Court finds that there is no legal liability against the State of Illinois under this claim. However, the Court recommends, under the circumstances of this case, if the Legislature secs fit to waive the legal defenses of the State, it would he an act of justice to appropriate not to exceed ten hundred dollars ($1,000.00) as relief and compensation for all injuries sustained by claimant in this action.